Citation Nr: 0532864	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent prior to February 10, 2003, for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD since February 10, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD and initially assigned a 30 percent 
disability rating.  A subsequent June 2003 rating decision 
increased the veteran's disability rating for PTSD to 50 
percent, effective from February 10, 2003.  In June 2004 and 
January 2005 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The Board notes that because the increase in the evaluation 
of the veteran's PTSD to 50 percent does not represent the 
maximum rating available for the condition, and since it is 
effective February 10, 2003, the veteran's claim challenging 
the propriety of the initial evaluation remains in appellate 
status, and the Board has identified the issue as separate 
claims as noted on the title page.  See AB v. Brown, 6 Vet. 
App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In a December 1992 rating decision, the RO formally 
determined that the veteran was not competent to handle the 
disbursement of VA funds and appointed his spouse as his 
custodian; she is prosecuting this appeal on his behalf.

In November 2004, the veteran and his wife testified at a 
video conference hearing at the RO conducted by a former 
Veterans Law Judge.  In August 2005, the Board informed the 
veteran that the Veterans Law Judge who conducted the hearing 
was no longer employed by the Board, and indicated that he 
was entitled to another hearing.  In September 2005, the 
Board received correspondence from the veteran and his wife, 
indicating that he did not desire an additional hearing.  
Accordingly, the Board will proceed with the consideration of 
this case.

In May 2005, the appellant submitted additional evidence 
accompanied by a waiver of initial RO review of the evidence.  
See 38 C.F.R. § 20.1304.  This evidence will be considered by 
the Board in adjudicating this appeal. 


FINDINGS OF FACT

1.  Prior to February 10, 2003, the veteran's PTSD is 
manifested by moderate symptoms, including sleep disturbance, 
nightmares, anxiety, irritability, difficulty concentrating, 
difficulty with short-term memory, and resulted in 
occupational and social impairment with reduced reliability 
and productivity, but did not cause occupational and social 
impairment, with deficiencies in most areas.

2.  Commencing February 10, 2003, the veteran's PTSD is 
manifested by moderately severe to severe symptoms, including 
sleep disturbance, nightmares, panic attacks, anxiety, 
irritability, flashbacks, difficulty concentrating, 
difficulty with short-term memory, social isolation and 
occupational impairment; however, the veteran is married and 
continues to maintain some friendships, and total social 
and/or industrial impairment due solely to PTSD is not shown.




CONCLUSIONS OF LAW

1.  Prior to February 10, 2003, the criteria for an initial 
disability rating of 50 percent for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2004).

2.  Resolving all reasonable doubt in the veteran's favor, 
commencing February 10, 2003, the criteria for a 70 percent 
initial disability rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the September 2000 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in October 2001, and several supplemental 
statements of the case thereafter which notified him of the 
issue addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, the September 2000 rating decision 
granted service connection for PTSD, assigning an initial 30 
percent disability rating.  A later June 2003 rating decision 
increased his disability rating for PTSD to 50 percent, 
effective from February 10, 2003.  Only after the September 
2000 rating action was promulgated did the RO, in a June 2001 
notice letter, in conjunction with the October 2001 statement 
of the case, provide adequate notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.  

While the notice provided to the veteran in June 2001 was not 
given prior to the first RO adjudication of the claim in 
September 2000, the notice was provided by the RO prior to 
certification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate his claim.  He was also advised of what evidence 
VA would obtain for him, and of what evidence he was 
responsible for submitting, and also advised to submit 
relevant evidence in his possession.  Moreover, the Board 
notes that the veteran appealed the initial rating for his 
service-connected PTSD.  Therefore, the issue on appeal was 
first raised in a notice of disagreement (NOD) submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim (in a February 
2000 letter).  In this regard, the Board observes that 38 
U.S.C.A. § 7105(d) (West 2002) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  Furthermore, at this stage of the appeal, no further 
notice is needed to comply with the VCAA, and the Board finds 
that any failure to provide the veteran with VCAA notice did 
not affect the essential fairness of the adjudication, and 
therefore was not prejudicial to the veteran.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical and other records from all 
relevant sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
VA and private treatment records, as well as VA compensation 
examination reports and a transcript of the veteran's 
November 2004 video conference hearing.  The veteran has not 
indicated that there are any additional obtainable records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

In January, the veteran raised a claim of entitlement to 
service connection for PTSD.  The September 2000 rating 
decision granted his claim and assigned an initial 30 percent 
schedular rating.  The veteran has appealed the initial 
rating.  A subsequent June 2003 rating decision granted a 
higher 50 percent disability rating, effective from February 
10, 2003.

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
any psychiatric disability.  

VA treatment records and compensation examination reports, as 
well as private physician examination reports, dating from 
July 1967 to June 2000 show the veteran was treated initially 
for alcohol addiction and anxiety.  Later treatment records 
indicate treatment for anxiety and depression.  A July 1991 
VA compensation examination report shows diagnoses including 
Alzheimer's disease.  A September 1992 medical statement from 
the veteran's private treating physician notes relevant 
diagnoses of anxiety and Alzheimer's.  A June VA 2000 
treatment record notes the veteran was being treated for 
PTSD.   

During his August 2000 VA psychiatric examination, the 
veteran reported experiencing sleep disturbance, nightmares, 
hypervigilence, a hyperstartle response, anxiety and a very 
bad temper.  He reported avoiding anything that reminded him 
of Korea.  He denied any flashbacks.  He stated that he did 
socialize.  He reported not having worked since 1967 and 
stated that he had had difficulty with his temper and 
alcoholism while working and was often too embarrassed to 
return to work because of his behavior.  He had worked as a 
house painter.  

The examiner noted that the veteran's claims file had been 
reviewed.  His wife accompanied the veteran to the interview 
and the examiner observed that he relied on her a great deal.  
He was casually but neatly dressed and answered questions, 
but volunteered little information.  Examination revealed no 
evidence of looseness of association or flight of ideas; 
there were no bizarre motor movements or tics.  His mood was 
subdued and somewhat anxious and his affect was appropriate.  
There was no evidence of delusions, hallucinations or ideas 
of reference or suspiciousness.  The examiner found no 
evidence of homicidal or suicidal ideation.  The veteran was 
oriented to person and place, but knew only the day of the 
week and not the month.  He could identify the current 
president and the preceding president, but no more.  He had a 
driver's license, but reported getting lost when he drove 
alone.  He was forgetful with names.  The diagnoses were 
PTSD, alcohol dependence in remission and dementia.  The 
examiner estimated that the veteran's Global Assessment of 
Functioning (GAF) score for PTSD was 60 with moderate 
symptoms and difficulties in social and occupational 
functioning with few friends.  The examiner noted that the 
veteran's diagnosed dementia was a factor and did result in 
some impairment of social and occupational functioning.  

VA treatment records, dating from June 2001 and April 2003, 
show ongoing treatment for PTSD.  A September 2002 treatment 
record indicates that the veteran had short-term memory loss 
and mild to moderate dementia.  Another September 2002 
treatment record notes the veteran's report of having 
nightmares 3 to 4 times a week and of sleeping no more than 3 
to 4 hours a night.  He also reported intrusive thoughts of 
Korea on a daily basis.  February 10 and 11, 2003 treatment 
records note the veteran complained of nightmares and night 
sweats 3 to 4 times a week, and chronic insomnia (averaging 
no more than 3 hours of sleep a night).  He reported hating 
to be around people or crowds.  He stated that he sometimes 
became nervous and panicky.  He also reported hearing voices 
outside; however, when he went outside with his shotgun to 
investigate, he would find no one there.  He reported being 
easily frustrated and of having an inability to concentrate 
with memory problems.  The assessment was severe chronic 
PTSD.  The examiner noted that the veteran had been 
unemployable for at least 5 decades.

A May 2003 VA psychiatric examination report notes that the 
veteran's claims file had been reviewed in conjunction with 
the examination.  He reported chronic sleep disturbance, even 
with medication, nightmares and almost daily panic attacks.  
He also reported that he thought of Korea a lot.  He said 
that his memories and thoughts of Korea made him feel 
"bad."  He preferred not to go anywhere and felt he got too 
nervous whenever he was in his car or around other people.  
He also reported not feeling like doing "much of anything."  
His wife reported that the veteran stayed in the home all day 
and that he had stopped attending church and did not go to 
visit their children and grandchildren.  The examiner noted 
that the veteran was neatly dressed and groomed at the time 
of the interview.  He behaved normally and his attitude was 
described as pleasant, cooperative and polite.  He was not 
hostile or belligerent.  He utilized a good vocabulary with 
good grammar and he was spontaneous and logical.  The 
examiner noted that he was a little forgetful but generally 
did okay.  There was no evidence of any delusions or 
hallucinations, paranoia or ideas of reference.  He was not 
homicidal or suicidal.  He did have nightmares, intrusive 
memories, and occasional flashbacks and had become more 
isolated than before.  He avoided things that reminded him of 
Korea or war in general.  The examiner noted that he had a 
startle reaction and that his affect was of mild to moderate 
depression and moderate to moderately severe anxiety.  He had 
a history of frequent panic attacks.  Cognitive examination 
revealed that he was oriented and alert.  His judgment was 
good, his insight fair and his intelligence average.  The 
diagnosis was PTSD with a current GAF of 45.  

VA treatment records, dating from June to September 2003, 
show treatment for unrelated disabilities.

During his November 2004 video conference hearing, the 
veteran testified that he had received VA treatment for his 
diagnosed PTSD since September 2003.  He testified that he 
sought treatment for his symptoms as often as 2 to 3 times a 
month.  He further testified that he had crazy dreams related 
to his combat in Korea and that his sleep was disrupted.  He 
was prescribed sleeping pills and Valium and Xanax for his 
symptoms.  He felt nervous in places where there were a lot 
of people, but stated that he got along with his family 
members.  The veteran's wife testified that both his and her 
sleep was disrupted by his symptoms.  She testified that he 
often awakened at night thinking that he heard people outside 
their home "spying on him."  She further testified that she 
was unable to get him to leave the house, except to sometimes 
attend church, and that he was not eating well.  She 
testified that she believed his symptoms had worsened since 
September 2003.

VA treatment records, dating from October 2003 to March 2005, 
show the veteran attended group therapy for his PTSD symptoms 
approximately twice a month.  Treatment records dated in 
December 2003 and March 2004, show the veteran complained of 
insomnia, nightmares at least 2 times a week and recurrent 
thoughts of his service.  He described his relationships with 
his wife and children as fine and denied suicidal or 
homicidal ideation, intentions or plans.  During both 
periods, his mood was described as depressed and his affect 
as anxious.  There was no evidence of pressured speech, 
flight of ideas or looseness of associations.  He was 
oriented to person, place and time and his attention, 
concentration, impulse control, insight and judgment were all 
deemed intact.  His memory was impaired for recent events.  
On both occasions he was diagnosed with moderate chronic PTSD 
and dementia, with a GAF score of 71 in December 2003 and of 
65 in March 2004.  In August 2004, the veteran complained of 
insomnia and nightmares occurring almost every night.  He 
also complained of recurrent intrusive thoughts and 
intermittent flashbacks and impaired memory.  His mental 
status examination was consistent with those in December 2003 
and March 2004.  

During his April 2005 VA psychiatric examination, the veteran 
reported his insomnia had worsened over the years.  He also 
reported experiencing nightmares 2 to 3 times a week and 
intrusive thoughts.  He was anxious, easily startled, and 
uncomfortable in crowds.  He reported that his temper had 
moderated throughout the years.  The veteran gave a history 
of sporadic employment until he went on Social Security 
disability benefits in 1967.  He lived with his wife and 
reported being close to his 5 children.  He also reported 
that he still had some friends.  He indicated that he no 
longer attended church.  The examiner reviewed the veteran's 
claims file in conjunction with the examination.  

Mental status examination revealed the veteran to be casually 
dressed.  He answered questions and did not volunteer much 
information.  There was no evidence of loose associations or 
flight of ideas.  Likewise there were no bizarre motor 
movements or tics.  His mood was calm and cooperative.  His 
affect was appropriate.  He denied homicidal or suicidal 
ideation or intent and there was no evidence of impairment in 
communication or thought processes, except for his impaired 
cognitive ability.  The examiner found the veteran had 
delusions, hallucinations, and ideas of reference or 
suspiciousness.  He was unable to give his social security 
number or the month.  He could not recall 3 objects after 15 
seconds or after 3 minutes.  He was unable to do simple 
mathematical calculations.  His insight and judgment were 
impaired as was his intellectual capacity.  The diagnoses 
included PTSD and senile onset dementia.  The veteran's GAF 
score of 48 was based solely on his PTSD symptoms.  The 
examiner opined that there was no cognitive impairment as a 
result of his PTSD and that these symptoms were related 
entirely to the veteran's diagnosed dementia.  The examiner 
opined that the veteran's dementia was not related to his 
PTSD or secondary to it and that a GAF score based solely on 
his dementia would be 40 with major impairment.  

A May 2005 geripsychiatric evaluation, conducted by a private 
physician, notes the veteran's history and his current 
complaints of recurrent intrusive thoughts and nightmares on 
a weekly basis.  He reported significant avoidant behavior, 
attending church no more than once a month.  Although he felt 
detached from the world, he reported being able to love his 
wife.  He believed he had no future.  He reported recent 
problems with irritability and concentration.  Mental status 
examination revealed the veteran to be casually dressed.  He 
was engageable with good eye contact.  His thoughts were 
clear and organized and connected.  He was not delusional and 
had no auditory or visual hallucinations.  His mood was 
described as unremarkable.  His affect was normal and he was 
not homicidal or suicidal.  The diagnosis was chronic PTSD 
with a GAF score of 40.  The examiner opined that the veteran 
should be awarded 100 percent disability for his PTSD, as 
there had been a dramatic change in his personality and 
functioning since his return from Korea, manifested mainly by 
his inability to sustain employment in any significant way.  

Analysis

The veteran contends that he is entitled to a higher 
disability evaluation for his PTSD.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran's service-connected PTSD is rated as 30 percent 
disabling effective January 20, 2000, and 50 percent, 
effective February 10, 2003, under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is granted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

Prior to February 10, 2003

A careful review of the VA treatment records, as well as the 
VA compensation examination reports and private physician 
records, dated prior to the February 10, 2003 VA treatment 
record, reveals that the veteran's PTSD, initially diagnosed 
in 2000, was manifested by significant sleep disturbance, 
nightmares averaging 3 to 4 times a week, hypervigilence, 
anxiety, difficulty concentrating, and complaints of short-
term memory impairment.  However, the veteran was also 
diagnosed with dementia that is unrelated to his PTSD and 
which also affects his cognitive abilities and impacts on his 
social and occupational functioning.  Moreover, there was 
evidence of avoidant behavior and diminished interest, with 
some social isolation and occupational impairment.  While 
there is no evidence to show flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, some, if not all of the criteria for the 
assignment of a 50 percent evaluation have been met.  There 
is evidence of disturbances of motivation and mood and 
impaired memory and judgment.  Moreover, the August 2000 
examiner estimated that the veteran's GAF score for PTSD was 
60 with moderate symptoms and difficulties in social and 
occupational functioning.  During this period he had 
maintained a long-term relationship with his wife, had good 
relationships with his 5 children and still socialized some 
with friends.  As such, the Board finds that the 
preponderance of the evidence of record supports the 
assignment of a 50 percent evaluation for PTSD prior to 
February 10, 2003.

The only GAF score assigned to the veteran for the period, 
was during his August 2000 VA examination report.  At that 
time he was assigned a GAF of 60.  This score further 
supports the assignment of a 50 percent evaluation.  In this 
regard, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Pursuant to the DSM-IV, GAF scores ranging between 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

The Board finds, however, that the veteran's PTSD symptoms do 
not warrant an evaluation in excess of 50 percent during this 
period.  The medical evidence affirmatively shows that the 
condition is not manifested by obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, the record shows 
that, prior to February 10, 2003, the veteran's symptoms 
attributed solely to his PTSD, were no more than moderate 
with regard to difficulties in social and occupational 
functioning.  In this regard, the Board observes that, while 
the veteran essentially stayed to himself and avoided crowds, 
he nevertheless had maintained long-term relationships with 
his wife and children, and before February 10, 2003, 
indicated that he maintained some friendships as well.  In 
light of the foregoing, therefore, the preponderance of the 
evidence is against a finding that the veteran's PTSD was 
productive of occupational and social impairment with 
deficiencies in most areas prior to February 10, 2003.  As 
such, a 70 percent rating is not warranted prior to that 
date.

Commencing February 10, 2003

The February 10, 2003, VA evaluation of the veteran 
significantly notes the veteran's initial complaints of panic 
attacks, and what may have been hallucinations (hearing 
people outside his home).  He was assessed with severe 
chronic PTSD.  The evidence further shows that he reported 
almost daily panic attacks in May 2003 and that he had become 
more socially isolated at that time.  He also reported 
flashbacks for the first time in May 2003 and was assessed 
with a GAF score of 45.  Although December 2003 and March 
2004 treatment records indicate assessments of moderate 
chronic PTSD, with GAF scores of 71 and 65, his April 2005 
psychiatric examiner, after reviewing the veteran's claims 
file in conjunction with the examination again assigned a GAF 
score of 48 for his PTSD symptomotology alone.  Pursuant to 
the DSM-IV, GAFs between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, or frequent shoplifting) or any serious impairment 
in social, occupational, and school functioning (e.g., no 
friends, unable to keep a job).  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
these clinical findings are commensurate with the level of 
social and occupational impairment contemplated for the 
assignment of a 70 percent disability rating since February 
10, 2003.

The Board finds, however, that the veteran's PTSD symptoms do 
not warrant an evaluation in excess of 70 percent during this 
period.  The medical evidence affirmatively shows that the 
condition is not manifested by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  Moreover, none of the examination 
reports indicated that there was any evidence of any 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  Finally, the record 
shows that, although the veteran suffers from severe social 
impairment, his symptoms have not caused total social and 
occupational impairment as a result of his PTSD symptoms 
exclusively.  In this regard, the Board observes that, while 
the veteran essentially stays to himself and avoids most 
people, he nevertheless is maintaining a long-term 
relationship with his wife and 5 children, as well as a few 
friends.  In light of the foregoing, therefore, the 
preponderance of the evidence is against a finding that the 
veteran's PTSD is productive of total occupational and social 
impairment.  As such, a 100 percent rating is not warranted.

In reaching this determination, the Board acknowledges the 
May 2005 geripsychiatric evaluation submitted by the veteran.  
The private examiner diagnosed PTSD and assigned a GAF score 
of 40 and further opined that the veteran was a 100 percent 
disabled as a result of his diagnosed PTSD.  However, the 
Board has a duty to analyze the credibility and probative 
value of the evidence of record and finds the April 2005 
psychiatric examination report, more probative than the May 
2005 psychiatric opinion.  Initially, the April 2005 examiner 
reviewed the veteran's claims file as well as examined him, 
while there is no indication that the May 2005 examiner was 
able to do so.  Further, the April 2005 examiner 
distinguished the symptoms of the veteran's service-connected 
PTSD from those of his previously diagnosed nonservice-
connected dementia, while the May 2005 examiner did not 
address the veteran's diagnosed dementia at all.  For these 
reasons, the Board finds that the probative medical evidence 
of record supports a 70 percent disability rating for the 
veteran's PTSD, but no more, from February 10, 2003.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
psychiatric disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 50 percent prior to February 10, 2003, 
or 70 percent since, on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2002).  There is no indication that 
the disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
In this respect, the Board notes that although the veteran 
quit working in 1967, the August 2000 VA examination report 
indicated that it was in part as a result of his prior 
history of alcohol addiction, and there is no objective 
evidence that he is currently unemployable exclusively due to 
PTSD symptoms.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent rating for PTSD is granted, 
effective prior to February 10, 2003.

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted, 
effective February 10, 2003.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


